CHRISTIAN, Chief Judge
MEMORANDUM AND ORDER
This is an action in admiralty for foreclosure of a preferred ship mortgage. 46 U.S.C. § 951 (1976). Subsequent to the commencement of this action, the individual defendants filed a complaint in the United States District Court for the Western District of Texas, Midland-Odessa Division, against the corporate plaintiff, two other corporations, and two individuals apparently connected with these three corporations, alleging, inter alia, breach of contract and conversion arising out of the sale/leaseback arrangement in connection with which the mortgage here sued upon was executed.
On August 10, 1983, defendants moved to stay these proceedings pending disposition of the action brought in the District Court for the Western District of Texas. On August 18, 1983, that Court enjoined plaintiff here, as well as the remaining defendants there, from “proceeding with any action whatsoever to force Plaintiffs [defendants here] to perform any and all of their alleged obligations to any of the Defendants until the extent and nature of such obligations and all just and lawful offsets and credits have been determined.” Beckner v. GIHLS Properties, Inc., No. MO-83-CA-119 (W.D. Tex. August 18, 1983) (order granting temporary injunction). Among the specifically enumerated acts from which the Texas defendants are enjoined is “the foreclosure of, or any action to further the foreclosure of, the purported preferred ship’s mortgage on the ‘Miss Colorado.’ ” Id.
GIHLS Properties, Inc., plaintiff here, is a defendant in the action brought in the Western District of Texas and is thus barred, by the terms of the injunction issued therein on August 18, 1983, from prosecuting the instant foreclosure action. We presume that plain*391tiff will not violate the unequivocal order of a Court of the United States. Thus, as a practical matter, it is unnecessary for us to address the propriety vel non of granting a stay on the facts before us. Accordingly, defendants’ motion for stay of these proceedings will be dismissed as moot, without prejudice to renewal upon dissolution or substantial modification of the aforedescribed injunction.
ORDER
The premises considered and the Court being fully advised,
IT IS ORDERED that the motion of defendants for stay of these proceedings be, and the same is, hereby DISMISSED WITHOUT PREJUDICE to a renewed motion filed upon the dissolution or substantial modification of the injunction issued in Beckner v. GIHLS Properties, Inc., No. MO-83-CA-119, by the United States District Court for the Western District of Texas on August 18, 1983.